Exhibit 10.2(b)

 

SB FINANCIAL GROUP, INC.



AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT

FOR ANTHONY V. COSENTINO



 

This AGREEMENT between SB Financial Group, Inc. (the “Company”) and Anthony V.
Cosentino is effective as of the 22nd day of January, 2018 (the “Effective
Date”). This Agreement replaces the Rurban Financial Corp. Change of Control
Agreement for Anthony V. Consentino dated April 21, 2010 (the “COC Agreement”).

 

WHEREAS, the Executive is employed by the Company as its Executive Vice
President and Chief Financial Officer; and

 

WHEREAS, the Company and the Executive previously entered into the COC Agreement
to provide the Executive with the benefits described therein; and



 

WHEREAS, the Company and the Executive wish to make changes as set forth herein.

  

NOW, THEREFORE, in consideration of the services performed in the past and to be
performed in the future, as well as of the mutual promises and covenants herein
contained, the parties agree as follows:

 

ARTICLE 1:



DEFINITIONS



 

For purposes of this Agreement, the following capitalized words and phrases
shall have the following meanings unless another context clearly requires
another meaning:

 

1.1 Act. The Securities Exchange Act of 1934, as amended.

 

1.2 Accrued Obligations. Any accrued but unpaid base salary through the date of
any Termination, which shall be paid within thirty (30) days following the date
of Termination, and any unreimbursed business expenses or other payments and
benefits to which the Executive is then entitled under the employee benefit
plans of the Company as of the date of such Termination, payable in accordance
with the terms of such plan(s).

 

1.3 Affiliate. Any corporation (including any non-profit corporation), general
or limited partnership, limited liability company, joint venture, trust,
association or organization which is, directly or indirectly, controlled by, or
under common control with, the Company.

 

1.4 Agreement. This SB Financial Group, Inc. Change of Control Agreement for
Anthony V. Cosentino, as it may be amended from time to time.

 

1.5 Annual Direct Salary. The Executive’s annualized base salary based on the
highest base salary rate in effect for any pay period ending with or within the
36 consecutive calendar month period ending on or immediately before the date on
which it is being calculated, multiplied by 12. Annual Direct Salary will be
determined without including any employee or fringe benefits, bonuses,
incentives or other compensation (other than base salary) paid or earned during
the calculation period.

 



-1-Cosentino change in control agreement October 11, 2017 

 



 

1.6 Beneficiary. The person or persons whom the Executive has designated as set
forth in Exhibit A to receive payments pursuant to this Agreement in the event
of his death. If the Executive has not designated any Beneficiary, or if the
Executive’s designated Beneficiary does not survive the Executive, the
Executive’s estate shall be his Beneficiary.

 

1.7 Board. The Board of Directors of the Company.

 

1.8 Cause. The occurrence of one or more of the following:

 

(a)The willful failure by the Executive to substantially perform his duties
hereunder (other than a failure attributable to an event constituting Good
Reason or resulting from the Executive’s incapacity because of death or
disability), after notice from the Company or an Affiliate, and a failure to
cure such violation within 20 days of said notice;

 

(b)The willful engaging by the Executive in misconduct injurious to the Company
or an Affiliate;

 

(c)Dishonesty, insubordination or gross negligence of the Executive in the
performance of the Executive’s duties;

 

(d)The Executive’s breach of fiduciary duty involving personal profit;

 

(e)Conduct on the part of the Executive which brings public discredit to the
Company or an Affiliate and, if the effect may be cured, a failure to cure
within 20 days of the date notice of such conduct is delivered to the Executive;

 

(f)The Executive’s conviction of or plea of guilty or nolo contendere to a
felony (including conviction of or plea of guilty or nolo contendere to a
misdemeanor that was originally charged as a felony but was reduced to a
misdemeanor as a result of a plea bargain), crime of falsehood or a crime
involving moral turpitude, or the actual incarceration of the Executive for a
period of 20 consecutive days or more;

 

(g)The Executive’s theft or abuse of the Company’s or an Affiliate’s property or
the property of the Company’s or an Affiliate’s customers, employees,
contractors, vendors or business associates;

 

(h)The direction or recommendation of a state or federal bank regulatory
authority to remove the Executive from his position(s) with the Company or an
Affiliate;

 

(i)The Executive’s willful failure to follow the good faith lawful instructions
of the Board (or the board of directors of an Affiliate) with regard to its
operations, after written notice and, if the event may be cured, a failure to
cure such violation within 20 days of the date said notice is delivered to the
Executive;

 

(j)Material breach of any contract or agreement that the Executive entered with
the Company or an Affiliate, including breach of any of the obligations
described in Article 4 and, if the breach may be cured, a failure to cure such
breach within 20 days of the date notice of such breach is delivered to the
Executive;

 



-2-Cosentino change in control agreement October 11, 2017 

 



 

(k)Unauthorized disclosure of the trade secrets or Confidential Information of
the Company or an Affiliate, or any of their trade partners or vendors; and

 

(l)Any intentional cooperation with any party attempting to effect a Change of
Control unless (i) the Board has approved or ratified that action before the
Change of Control or (ii) that cooperation is required by law.

 

However, Cause will not arise solely because the Executive is absent from active
employment during periods of vacation, consistent with the Company’s or an
Affiliate’s applicable vacation policy or other period of absence initiated by
the Executive and approved by the Company or such Affiliate.

 

Also, if, after the Executive Terminates employment, the Company learns that the
Executive has actively concealed conduct or an event that, if discovered before
employment Terminated, would have constituted “Cause,” the Company may recover
any and all amounts paid to the Executive (or to his or her Beneficiaries) under
this Agreement in excess of the Accrued Obligations.

 

1.9 Change Entity. The entity resulting from a Change of Control or succeeding
to the Company’s interests as a result of a Change of Control.

 

1.10 Change of Control. The earliest to occur of any of the following:

 

(a)Any transaction of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A or any successor rule or
regulation promulgated under the Act;

 

(b)A merger or consolidation of the Company with, or purchase of all or
substantially all of the Company’s assets by another “person” or group of
“persons” (as such term is defined or used in Sections 13(d)(3) and 14(d) of the
Act) and, as a result of such merger, consolidation or sale of assets, less than
a majority of the outstanding voting stock of the surviving, resulting or
purchasing person is owned, immediately after the transaction, by the holders of
the voting stock of the Company before the transaction, regardless of when or
how their voting stock was acquired;

 

(c)Any “person” (as such term is defined in Section 3(a)(9) of the Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Act) becomes through any means a
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board;

 



-3-Cosentino change in control agreement October 11, 2017 

 



 

(d)Any “person” as defined above, other than the Company, the Executive or the
Company’s ESOP, is or becomes the “beneficial owner” (as defined in Rule 13d-3
and Rule 13d-5, or any successor rule or regulation, promulgated under the Act),
directly or indirectly, of securities of the Company which represent twenty-five
percent (25%) or more of the combined voting power of the securities of the
Company then outstanding but disregarding any securities with respect to which
that acquirer has filed SEC Schedule 13G indicating that the securities were not
acquired and are not held for the purpose of or with the effect of changing or
influencing, directly or indirectly, the Company’s management or policies,
unless and until that entity or person files SEC Schedule 13D, at which point
this exception will not apply to such securities, including those previously
subject to a SEC Schedule 13G filing; and

 

(e)Individuals who, on the Effective Date, constituted the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the
members of Board; provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds (2/3) of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; and further provided, however, that
no individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall ever be deemed to be an
Incumbent Director.

 

If more than one event that constitutes a Change of Control occurs during a
Protection Period, the Executive shall be entitled to the amount that produces
the largest after-tax amount generated by any of the Changes of Control.

 

Notwithstanding any other provision of the Agreement, the Executive will not be
entitled to any amount under this Agreement if the Executive acted in concert
with any person or group (as defined above) to effect a Change of Control, other
than at the specific direction of the Board and in the Executive’s capacity as
an employee of the Company.

 

1.11 Code. The Internal Revenue Code of 1986, as amended.

 

1.12 Company. SB Financial Group, Inc., an Ohio corporation having a place of
business at 401 Clinton Street, Defiance, Ohio, formerly known as Rurban
Financial Corp.

 

1.13 Confidential Information. Any and all information (other than information
in the public domain) related to the Company’s, any Affiliate’s or the Change
Entity’s business, including all processes, inventions, trade secrets, computer
programs, technical data, drawings or designs, information concerning pricing
and pricing policies, marketing techniques, plans and forecasts, new product
information, information concerning methods and manner of operations and
information relating to the identity and location of all past, present and
prospective customers and suppliers.

 



-4-Cosentino change in control agreement October 11, 2017 

 



 

1.14 Date of the Change of Control. The date the first of any of the events
described in Section 1.10 occurs.

 

1.15 Disability. A medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than twelve (12) months and that entitles the Executive to receive disability
benefits under the Company’s group disability insurance policy.

 

1.16 Effective Date. January 22, 2018.

 

1.17 Excise Taxes. The tax imposed on any excess parachute payments by Section
4999 of the Code.

 

1.18 Executive. Anthony V. Cosentino, an individual.

 

1.19 Good Reason. The Executive will have “Good Reason to terminate the
Executive’s employment with the Company if any of the events specified in the
safe harbor definition of good reason in the rules and regulations under
Internal Revenue Code Section 409A occur during the Protection Period without
the Executive’s consent (provided that the Company does not cure the effect of
such event within thirty (30) days following its receipt of written notice of
such event from the Executive). The safe harbor definition of good reason is
currently contained in Rule 1.409A-1(n)(2)(ii). Notwithstanding the foregoing,
Good Reason shall cease to exist for an event on the ninetieth (90th) day
following the later of its occurrence or the Executive’s knowledge thereof,
unless the Executive has given the Company written notice of such event and the
Executive’s intent to terminate for Good Reason prior to such date.

 

1.20 Non-Competition Area. The geographic area within 50 miles of the Company’s
main office, as may be amended pursuant to Section 4.1.

 

1.21 Non-Competition Period. The period beginning on the effective date of this
Agreement and extending throughout the two year period following the Executive’s
Termination, as may be amended pursuant to Section 4.1.

 

1.22 Protection Period. The period beginning six (6) months before the date of
the Change of Control and ending twenty-fourth (24) months after the Change of
Control.

 

1.23 Release. The “Release” described in Section 3.5.

 

1.24 Term. The term of this Agreement, including any extensions or renewals, as
set forth in Article 2.

 

1.25 Terminates. The Executive’s “separation from service” within the meaning of
Section 409A of the Code from the Company and all persons with whom the Company
would be considered a single employer under Sections 414(b) and (c) of the Code.

 



-5-Cosentino change in control agreement October 11, 2017 

 



 

ARTICLE 2:



TERM



 

2.1 Term and Renewal. The Term of this Agreement shall be from the Effective
Date through the end of the 36th consecutive calendar month beginning on or
immediately after the Effective Date. Unless the Company notifies the Executive
in writing to the contrary at least 90 days before the end of the 12th
consecutive calendar month beginning after the Effective Date (and, thereafter,
anniversaries of the Effective Date), the Term of this Agreement will
automatically be extended for an additional 12 calendar month period. No such
notice of non-renewal may be delivered during any Protection Period and this
Agreement will not expire (except as specifically provided below) and will
remain in effect throughout any Protection Period regardless of whether that
Protection Period ends after the date the Agreement otherwise would expire.



 

2.2 Expiration of Term. Notwithstanding the foregoing, this Agreement will
terminate on the earliest of the following to occur:



 

(a)The Executive agrees, in writing, to terminate this Agreement, whether or not
it is replaced with a similar agreement; or

 

(b)All payments due under this Agreement have been fully paid.

 

ARTICLE 3:

PAYMENTS UPON TERMINATION



 

3.1  Termination for Cause. If the Executive is Terminated for Cause or
voluntarily Terminates without Good Reason, all rights of the Executive under
this Agreement shall cease as of the effective date of such Termination, except
that the Executive shall be entitled to receive the Accrued Obligations.



 

3.2 Termination Without Cause or for Good Reason. If, during a Protection
Period, the Executive is involuntarily Terminated other than for Cause or
voluntarily Terminates for Good Reason, the Company shall:

 

(a)Provided that the Release has become irrevocable, within 60 days following
the Executive’s Termination, pay to the Executive a lump sum cash amount equal
to two times the Executive’s Annual Direct Salary, subject to applicable
withholdings and taxes;

 

(b)Provided that the Release has become irrevocable, within sixty (60) days
following the Executive’s Termination, pay to the Executive a lump sum cash
amount equal to twenty-four (24) times the sum of (i) the monthly COBRA premium
for the group health, dental and vision insurance in which the Executive (and
the Executive’s family, if applicable) was enrolled immediately before the
Executive’s Termination, and (ii) the monthly premium for the Company’s group
life and disability insurance coverage for the Executive, subject to applicable
withholdings and taxes; and

 



-6-Cosentino change in control agreement October 11, 2017 

 



 

(c)Pay to the Executive the Accrued Obligations.

 

Notwithstanding the foregoing, if the sixty (60) day window would span two
years, the payment will be made in the second year.

 

3.3 [reserved]

 

3.4 Six Month Distribution Delay for Specified Employees. Notwithstanding
anything in this Agreement to the contrary, in the event that the Executive is a
“specified employee” (as defined in Section 409A of the Code) of the Company,
determined pursuant to the Company’s policy for identifying specified employees,
on the date of his Termination, no payment on account of the Executive’s
Termination shall be made until the first day of the seventh month following the
date of Termination (or, if earlier, the date of his death). The cumulative
amount paid on such day shall include any payments that could not be made during
such period.

 

3.5 Release. As a condition to receiving any payments under this Agreement,
other than payment of the Accrued Obligations, the Executive must release the
Company, the Change Entity and all of their Affiliates, and all of their
employees and directors (the “Released Parties”) from any and all claims that
the Executive may have against the Released Parties up to and including the date
the Executive signs a Waiver and Release of Claims (the “Release”) in the form
provided by the Company and that release has become irrevocable. Notwithstanding
anything to the contrary in this Agreement, the Executive acknowledges that the
Executive is not entitled to receive, and will not receive, any payments
pursuant to this Agreement unless and until the Executive provides the Company
with said Release prior to the first date that payment is to be made or is to
commence.

 

ARTICLE 4:



COVENANTS



 

4.1 Non-Competition. In consideration of the benefits provided under this
Agreement:

 

(a)The Executive hereby acknowledges and recognizes the highly competitive
nature of the business of the Company and its Affiliates. Accordingly, in
consideration of the compensation and benefits described in this Agreement,
during the Non-Competition Period, the Executive shall not:

 

(i)Within the Non-Competition Area, provide financial or executive assistance to
any person, firm, corporation or enterprise engaged in: (1) the banking or
financial services industry (including bank holding companies); or (2) any other
activity in which the Company or an Affiliate engaged as of either the beginning
of the Non-Competition Period or the Date of the Change of Control; or

 



-7-Cosentino change in control agreement October 11, 2017 

 



 

(ii)Directly or indirectly contact, solicit or induce any person, corporation or
other entity who or which is a customer or referral source of the Company or an
Affiliate during the term of the Executive’s employment or on the date of the
Termination of Executive’s employment, to become a customer or referral source
for any person or entity other than the Company and its Affiliates; or

 

(iii)Directly or indirectly solicit, induce or encourage any employee of the
Company or its Affiliates, who is employed during the term of the Executive’s
employment or on the date of Termination of Executive’s employment, to leave the
employ of the Company or its Affiliates or to seek, obtain or accept employment
with any person or entity other than the Company or its Affiliates.

 

(b)It is expressly understood and agreed that, although the Executive and the
Company and its Affiliates consider the restrictions contained in this Section
4.1 reasonable for the purpose of preserving the goodwill and other proprietary
rights of the Company and its Affiliates, if a final judicial determination is
made by a court having jurisdiction that the Non-Competition Area, the
Non-Competition Period or any other restriction contained in this Section 4.1 is
an unreasonable or otherwise unenforceable restriction against the Executive,
the provisions of Section 4.1 shall not be rendered void, but shall be deemed
amended to apply as to such maximum time and territory and to such other extent
as such court may judicially determine or indicate to be reasonable.

 

(c)The existence of any immaterial claim or cause of action of the Executive
against the Company or its Affiliates, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company or
its Affiliates of this covenant. The Executive agrees that any breach of the
restrictions set forth in this Section 4.1 will result in irreparable injury to
the Company and its Affiliates for which they will have no adequate remedy at
law and the Company and its Affiliates shall be entitled to injunctive relief in
order to enforce the provisions hereof and/or seek specific performance and
damages.

 

(d)The Company and the Executive agree that the prohibition against competition
in this Section 4.1 is void and of no force or effect if a Change of Control
occurs before the Executive’s Termination occurs or at the same time the
Executive’s Termination occurs.

 

4.2 Unauthorized Disclosure. During the term of the Executive’s employment, or
at any later time, the Executive shall not, without the written consent of the
Board (or the board of directors of an Affiliate) or a person authorized
thereby, knowingly use or disclose to any person, other than an authorized
employee of the Company or such Affiliate, or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company and its Affiliates any
material Confidential Information obtained by him while in the employ of the
Company and its Affiliates with respect to any of the services, products,
improvements, formulas, designs or styles, processes, customers, customer lists,
methods of business or any business practices of the Company and its Affiliates,
the disclosure of which could be or will be damaging to the Company and its
Affiliates; provided, however, that Confidential Information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company and its Affiliates or any
information that must be disclosed as required by law.

 



-8-Cosentino change in control agreement October 11, 2017 

 



 

4.3 Non-Disparagement. The Executive agrees that during the Term and following
the termination of the Executive’s employment, the Executive shall not make any
public statements that disparage the Company or any Affiliate or any of their
respective directors, officers or employees, and the Company and its Affiliates
shall make reasonable efforts to prevent their directors, officers or employees
from making any public statements that disparage the Executive. Nothing in the
foregoing is intended to prohibit the Executive or the Company and its
Affiliates, its directors, officers or employees from making truthful statements
required by order of a court, governmental body or regulatory body having
appropriate jurisdiction.



 

4.4  Return of Property. The Executive agrees that, upon the termination of the
Executive’s employment, the Executive shall promptly return to the Company any
keys, credit cards, passes, confidential documents or material, or other
property belonging to the Company or any Affiliate, and the Executive shall also
return all writings, files, records, correspondence, notebooks, notes and other
documents and things (including any copies thereof) containing confidential
information or relating to the business or proposed business of the Company or
any Affiliate or containing any Confidential Information relating to the Company
or any Affiliate, except any personal diaries, calendars, rolodexes or personal
notes or correspondence.



 

4.5  Cooperation. The Executive agrees that during the Term and following the
termination of the Executive’s employment, the Executive shall be reasonably
available to testify truthfully on behalf of the Company and its Affiliates in
any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company and its Affiliates, in all reasonable
respects in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board, or their representatives or counsel, or
representatives or counsel to the Company and its Affiliates, as requested;
provided, however that the same does not materially interfere with Executive’s
then-current professional activities, and that Executive shall be reasonably
compensated for the Executive’s time.



  



-9-Cosentino change in control agreement October 11, 2017 

 



 

ARTICLE 5:



MISCELLANEOUS

 

5.1 Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

 



If to the Executive: Anthony V. Cosentino   at the last address on file with the
Company     If to the Company: SB Financial Group, Inc.       Human Resource
Director 401 Clinton Street Defiance, OH  43512   If to the Change Entity: At
the address provided







 

or to such other address as the Executive, the Company or the Change Entity may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

 

5.2 Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the Company and its Affiliates and Executive, their
respective personal representatives, heirs, assigns or successors, provided,
however, that the Executive may not commute, anticipate, encumber, dispose of or
assign any payment herein except as specifically set forth in Sections 5.10(d)
and (e) of this Agreement.

 

5.3 Severability. If any provision of this Agreement is declared unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

5.4 Waiver; Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and an executive officer specifically designated by
the Board. No waiver by either party, at any time, of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement may be amended or canceled only by mutual agreement of the parties in
writing.

 

5.5 Limitation of Damages for Breach of Agreement. (a) In the event of a breach
of this Agreement, by either the Company or the Executive, each hereby waives to
the fullest extent permitted by law, the right to assert any claim against the
others for punitive or exemplary damages. The Executive is not required to
mitigate the amount of any payment described in this Agreement by seeking other
employment or otherwise, nor will the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation or benefits the Executive
earns, or is entitled to receive, in any capacity after Termination or by reason
of the Executive’s receipt of or right to receive any retirement or other
benefits attributable to employment.

 



-10-Cosentino change in control agreement October 11, 2017 

 



 

 

(b) The Company is aware that after a Change of Control management could cause
or attempt to cause the Company to refuse to comply with its obligations under
this Agreement, or could institute or cause or attempt to cause the Company to
institute litigation seeking to have this Agreement declared unenforceable, or
could take or attempt to take other action to deny Executive the benefits
intended under this Agreement. In these circumstances the purpose of this
Agreement would be frustrated. The Company intends that the Executive not be
required to incur expenses associated with enforcement of rights under this
Agreement, whether by litigation or other legal action, because the cost and
expense thereof would substantially detract from the benefits intended to be
granted to the Executive hereunder. The Company intends that the Executive not
be forced to negotiate settlement of rights under this Agreement under threat of
incurring expenses. Accordingly, if after a Change of Control it appears to the
Executive that (x) the Company has failed to comply with any of its obligations
under this Agreement, or (y) the Company or any other person has taken any
action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or recover from the
Executive the benefits intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive to retain counsel of the
Executive’s choice, at the Company’s expense as provided in this Section 5.5(b),
to represent the Executive in the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder, or other person affiliated with the Company, in any jurisdiction.
Despite any existing or previous attorney-client relationship between the
Company and any counsel chosen by the Executive under this Section 5.5(b), the
Company irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and the Company and the Executive agree that a
confidential relationship exists between the Executive and that counsel. The
fees and expenses of counsel selected by the Executive will be paid or
reimbursed to the Executive by the Company on a regular, periodic basis upon
presentation by the Executive of a statement or statements prepared by counsel
in accordance with counsel’s customary practices, regardless of whether suit is
brought and regardless of whether incurred in arbitration, trial, bankruptcy, or
appellate proceedings. The Company’s obligation to pay the Executive’s legal
fees under this Section 5.5(b) operates separately from and in addition to any
legal fee reimbursement obligation the Company may have with the Executive under
any separate employment, severance, or other agreement. If Section 5.6 would
impose a limitation on the Executive’s right to recover or obtain reimbursement
or payment of costs, including but not limited to attorneys’ fees, under this
Section 5.5(b), the Company and the Executive agree that this Section 5.5(b) is
intended to be an exception to the limitations of Section 5.6 and that any
conflict between this Section 5.5(b) and Section 5.6 is to be resolved in favor
of this Section 5.5(b).

 

5.6 Arbitration. Any controversy or claim arising out of, or relating to this
Agreement, or the breach thereof, except for any claims brought by the Company
or its Affiliates for equitable relief or an injunction to enforce the
restrictive covenants contained in Article 4, will be settled by arbitration in
Defiance County, Ohio in accordance with the Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the State of Ohio, but shall be bound by the substantive law
applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction.

 



-11-Cosentino change in control agreement October 11, 2017 

 



 

The Company will bear all reasonable costs of arbitration, including
reimbursement of reasonable attorneys’ fees, for any dispute arising under this
Agreement. Any payment of such costs shall be subject to the following
limitations: (i) the costs eligible for payment shall include any costs arising
during the lifetime of the Executive; (ii) the amount of costs paid during any
taxable year of the Executive may not affect the amount of costs eligible for
payment in any other taxable year; (iii) any costs being paid shall be paid no
later than December 31 of the year following the year in which they were
incurred; and (iv) the right to payment may not be subject to liquidation or
exchange for another benefit.

 

5.7 Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to its conflicts
of law principles.

 

5.8 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

5.9 Headings. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

 

5.10 Other Provisions.

 

(a)Except as expressly provided in this Agreement, the Executive’s right to
receive the payments described in this Agreement will not decrease the amount
of, or otherwise adversely affect, any other benefits payable to the Executive
under any other plan, agreement or arrangement.

 

(b)The Executive is not required to mitigate the amount of any payment described
in this Agreement by seeking other employment or otherwise, nor will the amount
of any payment or benefit provided for in this Agreement be reduced by any
compensation or benefits the Executive earns, or is entitled to receive, in any
capacity after Termination or by reason of the Executive’s receipt of or right
to receive any retirement or other benefits attributable to employment.

 

(c)Except as expressly provided elsewhere in this Agreement, the amount of any
payment made under this Agreement will be reduced by amounts the Company or its
Affiliate, as applicable, is required to withhold in payment (or in anticipation
of payment) of any income, wage or employment taxes imposed on the payment.

 

(d)The right of an Executive or any other person to receive any amount under
this Agreement may not be assigned, transferred, pledged or encumbered except by
will or by applicable laws of descent and distribution. Any attempt to assign,
transfer, pledge or encumber any amount that is or may be receivable under this
Agreement will be null and void and of no legal effect. However, this Section
5.10 will not preclude payment of any benefit to which a deceased Executive is
entitled.

 



-12-Cosentino change in control agreement October 11, 2017 

 



 

(e)Subject to Section 5.10(d), this Agreement inures to the benefit of and may
be enforced by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

(f)If the Executive’s employment relationship shifts between the Company and any
related entity before a Change of Control or after a Change of Control, between
the Change Entity and any entity related to the Change Entity and there has been
no intervening Termination, this Agreement will remain in full force and effect
and for all purposes of this Agreement, the Executive’s new employer will be
substituted for the Executive’s prior employer.

 

(g)If the entity that employs the Executive ceases to be related to the Company,
whether or not as part of a transaction that constitutes a Change of Control,
this Agreement will remain in full force and effect.

 

5.11 Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties have made no
agreement, representations, or warranties relating to the subject matter of this
Agreement that are not set forth herein. This Agreement may be amended only by
mutual written agreement of the parties. This Agreement and any amendment
thereto may be executed in one or more counterparts.

 

5.12 Regulatory Limitations. Notwithstanding anything to the contrary contained
herein, the Executive acknowledges and agrees that any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned on compliance with the provisions of 12 U.S.C. §1828(k) and Part 359
of the FDIC’s regulations (12 C.F.R. Part 359), which provisions contain certain
prohibitions and limitations on the making of “golden parachute” and certain
indemnification payments by FDIC-insured institutions and their holding
companies. In the event any payments to the Executive pursuant to this Agreement
are prohibited or limited by the provisions of such statute and/or regulation,
the Company (a) shall pay the maximum amount that may be paid after applying
such limitations; and (b) will use its commercially reasonable efforts to obtain
the consent of the appropriate regulatory authorities to the payment of any
amount that otherwise cannot be paid due to the application of such limitations.
The Executive agrees that the Company shall not have breached its obligations
under this Agreement if it is not able to pay all or some portion of any payment
due to the Executive as a result of the application of these limitations.

 

5.13 Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code and, to the maximum extent permitted by
law, shall be interpreted, construed and administered consistent with this
intent. None of the Company or its Affiliates or any other person shall have
liability in the event this Agreement fails to comply with the requirements of
Section 409A of the Code. Nothing in this Agreement shall be construed as the
guarantee of any particular tax treatment to the Executive.

 

5.14 Remedies Cumulative. No remedy conferred upon a party by this Agreement is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or current or future law or in equity. The failure of either party to
insist in any instance on the strict performance of any provision of this
Agreement or to exercise any right hereunder will not constitute a waiver of
such provision or right in any other instance.

 



-13-Cosentino change in control agreement October 11, 2017 

 



 

5.15 Opportunity to Review. The Executive represents that the Executive has been
provided with an opportunity to review the terms of this Agreement with legal
counsel.

 

5.16 No Presumption. The parties agree that this Agreement is the product of
negotiations between parties representing by legal counsel and that the
presumption of interpreting ambiguities against the drafter of this Agreement
shall not apply.

 

5.17 No Employment Contract. This Agreement is not an employment contract.
Nothing contained herein shall guarantee or assure the Executive of continued
employment by the Company, any Affiliate or the Change Entity.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and, in
the case of the Company, by its authorized representative on the date first
written above.

 



SB FINANCIAL GROUP, INC.       By /s/ Mark A. Klein         Its Chairman,
President and CEO         EXECUTIVE         /s/ Anthony V. Cosentino   Anthony
V. Cosentino  



 



-14-Cosentino change in control agreement October 11, 2017 

 

 



EXHIBIT A







SB FINANCIAL GROUP, INC.



AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT



FOR ANTHONY V. COSENTINO



 

DESIGNATION OF BENEFICIARY

 

Pursuant to the terms of the SB Financial Group, Inc. Amended and Restated
Change of Control Agreement dated January 22, 2018 (“Agreement”) between myself
and SB Financial Group, Inc., I, Anthony V. Cosentino, hereby designate the
following beneficiary(ies) to receive payments which may be due under such
Agreement after my death:

 

Primary Beneficiary:

 



          Name   Address   Relationship           Contingent Beneficiary(ies):  
                Name   Address   Relationship                     Name   Address
  Relationship





 

The primary beneficiary named above shall be the Beneficiary defined in the
Agreement if he or she is living at the time a payment thereunder becomes due
and payable, and the contingent beneficiary named above shall be the designated
beneficiary referred to in the Agreement only if he or she is living at the time
a payment becomes payable and the primary beneficiary is not then living.

 

This designation hereby revokes any prior designation which may have been in
effect.

 



  Date:                 Anthony V. Cosentino       Acknowledged by:          
(Company Officer)

 

 

-15-

Cosentino change in control agreement October 11, 2017



 

 

